DETAILED ACTION
	Receipt of Applicant’s Amendment, filed May 10, 2021 is acknowledged.  
Claims 1-9, 12-18, 20 were amended.
Claims 11 and 19 were canceled.
Claims 21-26 were newly added.
Claims 1-10, 12-18, 20-26 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-18, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 17, and 20 recite “a categorization of the URL… a categorization for the URL… a category is received”.  There is insufficient antecedent basis for this claim 

Claims 3, 7, 22, and 23 recites the limitation "a cache".  There is insufficient antecedent basis for this limitation in the claim.  The parent claim defines a cache.  One of ordinary skill may reasonably interpret the claimed cache as referring to the previously defined cache, or as defining a second cache.  For examination purposes this claim limitation has been interpreted as --the cache--.

Claim Objections
Claims 1-10, 12-18, 20-26 is objected to because of the following informalities.  Appropriate correction is required.

With regard to claims 1, 14, and 20, the claims recite “insert a temporary entry into the cache, wherein the temporary entry… update the temporary cache entry… removing the temporary entry”.  Each unique claim label is expected to refer to a unique claim element.  The distinction in the claim label “temporary entry” and “temporary cache entry” renders the claims confusing and unclear.  It is suggested that the claim language be amended to use consistent labels for the same claim element.  For examination purpose the “temporary entry” and “temporary cache entry” have been identified as referring to the same claim element.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7, 9-10, 12-18, 20-26  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen [2011/0191342] in view of Bain [4829425].

	With regard to claim 1 Cohen teaches A system, comprising: 
a processor configured a computer system (Cohen, ¶22) to: 
receive, from a client device as the client (Cohen, ¶25 “the client may request reputations for a specific URL), a request to access a first uniform resource locator s (URL) as the specific URL (Cohen, Id; Figure 3, 302 “receive URL”); 
determine that a representation of the received URL is not present in a cache (Cohen, ¶80 “when the URL is not found in the cached reputation database”) and in response insert a temporary entry into the cache (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”), …;
match at least a portion of a representation the received URL as the signature of the URL (Cohen, ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”) against a bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 304; ¶82); 
in response to receiving an "accept" as a result of the match against the bloom filter (Cohen, Figure 3, 304; ¶82 “if the URL is in the cached database”) please note that the “accept” response has been interpreted in view of Paragraphs [0027 and [0028] of the original specification which highlights that the URL is present in the database, perform a first query using the matched portion as querying the cache for the data values for the URL (Cohen, ¶82; Figure 3, 306 and 308);
determine that a false positive response (Cohen, ¶35 “the probabilistic set membership mechanism may result in false positive results”), incorrectly indicating that a database associated with the bloom filter includes a categorization for the URL (Cohen, ¶35 “A false positive result may be a finding that the URL is present in the set of URLs when, in fact, the URL is not present”; ¶86 “If the URL is not in the database in block 304 or not current in block 306”; Figure 3, 304 and 306 see the “No” arrow), is returned by the bloom filter (Cohen, ¶80 “when the URL or a variant of the URL is possibly available from the reputation server”), and in response to determining that the false positive response is returned (Cohen, ¶80 “when the URL … is possibly available from the reputation server”; ¶86 “If the URL is not in the database in block 304 or not current in block 306, the reputation client may evaluate the URL to determine a classification from the available data, and may perform a query to the reputation server if data are available or no data are found in the database” [emphasis added]; ¶92 “If one of the condition blocks 316, 318, or 320 is not true, the process may : determine a modification to make to the first query (Cohen, ¶1113 “traverse the tree of URLs upwardly to find a variant for which the reputation server may have information”; Figure 3, 310 “determine variants”)  and use the modification to perform a second query (Cohen, ¶90 “If the local data does exist in block 316, the data are current in block 318, and the category data are included in block 320, the category data may be analyzed in block 322 to establish the best known data”; Figure 3, see 316-322 performing the query using the variant) that is different from the first query (Cohen, ¶92 “If one of the conditions of blocks 316, 318, or 320 is not true, the process may return to block 314 to analyze another variant URL in block 324”; ¶112 “the current variant being analyzed may be selected in block 514.  The variant selected in block 514 may be the variant transmitted to a reputation server in block 330 of embodiment 300”); and
based at least in part on a category received as a result of the second query (Cohen, ¶26 “the URL reputation server may determine a classification for a given URL”): 
update the temporary cache entry, at least in part by:
associating the received category with the URL in the cache (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”), and
…; and
enforce a policy with respect to the request to access the received first URL (Cohen, ¶26 “a set of policies may permit deny access to certain URLs based on the URL classification”); and 
a memory coupled to the processor and configured to provide the processor with instructions as computer readable storage media having instructions (Cohen, ¶18) that perform the recited operations when executed by a computer system (Cohen, ¶22). 
Cohen does not explicitly teach determine that a representation of the received URL is not present in a cache and in response insert a temporary entry into the cache wherein the temporary entry indicates that a categorization of the URL is being resolved, and wherein any additional requests received for access to the URL will be queued pending a resolution of the URL’s categorization;… removing the temporary entry that indicates that the categorization of the URL is being resolved.
Bain teaches determine that a representation of the received … is not present in a cache (Bain, Column 15, lines 55 “if the request is due to a cache miss”) and in response insert a temporary entry into the cache (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”) wherein the temporary entry indicates that a categorization of the URL is being resolved (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”), and wherein any additional requests received for access to the URL will be queued as until the cache fill is completed any subsequent requests for the same data will also result in a miss and will be added to the queue (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line.  If the request is due to a cache miss, the task that caused the miss will be blocked and its Cache Blocked bit will be set”) pending a resolution of the … categorization (Bain, Column 15, lines 60-62 “When any cache request is filled, ;… removing the temporary entry that indicates that the categorization of the URL is being resolved (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the cache taught by Cohen to implement the cache queue taught by Bain as it yields the predictable results of reducing the effects of a cache stampede.  Such smart caches are known in the art for addressing the issue (known as a cache stampede) encountered when multiple cache misses occur simultaneously.
 
With regard to claims 2 and 21 the proposed combination further teaches wherein the content of the first and second query is the same (Cohen, ¶75 “The probabilistic set membership key may identify membership of a URL in a specific set of URLs”), and wherein the first as querying the cache for the data values for the URL (Cohen, ¶82; Figure 3, 306 and 308) and second query (Cohen, ¶86 “perform a query to the reputation server if data are available or no data are found in the database”) are submitted to two different entities as the cache vs the reputation server.  

With regard to claim 3 the proposed combination further teaches wherein the first query is performed against a cache as querying the cache for the data values for the URL (Cohen, ¶82; Figure 3, 306 and 308) associated with a database (Cohen, ¶86 “If the URL is not in the database in block 304”) associated with the bloom filter (Cohen, ¶32 “The probabilistic set membership mechanism may be a Bloom filter”).  

With regard to claims 4 and 15 the proposed combination further teaches wherein the first query is performed against a database (Cohen, ¶86 “If the URL is not in the database in block 304”) associated with the bloom filter (Cohen, ¶32 “The probabilistic set membership mechanism may be a Bloom filter”).  

With regard to claims 5 and 16 the proposed combination further teaches wherein the second query is a shortened version of the first query (Cohen, ¶92 “the process may return to block 314 to analyze another variant URL” such as ¶68 “a URL reputation client may receive a URL of ‘a.domain.com/c/e” … ¶69 “The URL reputation client may identify multiple variants of the requested URL.  In the example, the variants may include ‘domain.com’”).  

With regard to claims 6 and 17 the proposed combination further teaches wherein the second query is performed against a database (Cohen, ¶86 “perform a query to the reputation server if data are available or no data are found in the database”; Figure 1, 150) that is remote from the bloom filter (Cohen, ¶32 “The probabilistic set membership mechanism may be a Bloom filter”; ¶25 “The client may maintain a cached reputation database that may include information from which the client may determine if the server has information about a specific URL”; Figure 1, 128; ¶43, 45).  

wherein the second query is performed against a cache as querying the cache for the data values for the URL (Cohen, ¶82; Figure 3, 306 and 308; ¶25 “The client may maintain a cached reputation database that may include information from which the client may determine if the server has information about a specific URL”; Figure 1, 128; ¶43, 45) that is associated with a remote database (Cohen, ¶86 “perform a query to the reputation server if data are available or no data are found in the database”; Figure 1, 150).  

With regard to claims 9 and 18 the proposed combination further teaches wherein the processor is further configured to rewrite the first URL (Cohen, ¶69 “The URL reparation client may identify multiple variants of the requested URL”).  

With regard to claim 10 the proposed combination further teaches wherein the processor is configured to match the rewritten URL against the bloom filter (Cohen, ¶75 “The probabilistic set membership key may identify membership of a URL in a specific set of URLs”). 

With regard to claims 12 and 25 the proposed combination further teaches wherein matching comprises matching a transformation of the first URL against the bloom filter (Cohen, ¶75 “The probabilistic set membership key may identify membership of a URL in a specific set of URLs”).  

 A method, comprising: 
receiving, from a client device as the client (Cohen, ¶25 “the client may request reputations for a specific URL), a request to access a first uniform resource locator (URL) as the specific URL (Cohen, Id; Figure 3, 302 “receive URL”); 
determining that a representation of the received URL is not present in a cache (Cohen, ¶80 “when the URL is not found in the cached reputation database”) and in response insert a temporary entry into the cache (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”), …;
matching at least a portion of a representation the received first URL as the signature of the URL (Cohen, ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”) against a bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 304; ¶82), using a processor a computer system (Cohen, ¶22); 
in response to receiving an "accept" as a result of the match against the bloom filter (Cohen, Figure 3, 304; ¶82 “if the URL is in the cached database”) please note that the “accept” response has been interpreted in view of Paragraphs [0027 and [0028] of the original specification which highlights that the URL is present in the database, is performing a first query using the matched portion as querying the cache for the data values for the URL (Cohen, ¶82; Figure 3, 306 and 308);
determine that a false positive response (Cohen, ¶35 “the probabilistic set membership mechanism may result in false positive results”), incorrectly indicating that a database associated with the bloom filter includes a categorization for the URL (Cohen, ¶35 “A false positive result may be a finding that the URL is present in the set of URLs when, in fact, the URL is not present”; ¶86 “If the URL is not in the database in block 304 or not current in block 306”; Figure 3, 304 and 306 see the “No” arrow), is returned by the bloom filter (Cohen, ¶80 “when the URL or a variant of the URL is possibly available from the reputation server”), and in response to determining that the false positive response is returned (Cohen, ¶80 “when the URL … is possibly available from the reputation server”; ¶86 “If the URL is not in the database in block 304 or not current in block 306, the reputation client may evaluate the URL to determine a classification from the available data, and may perform a query to the reputation server if data are available or no data are found in the database” [emphasis added]; ¶92 “If one of the condition blocks 316, 318, or 320 is not true, the process may return to block 314 to analyze another variant URL in block 324”): determine a modification to make to the first query (Cohen, ¶1113 “traverse the tree of URLs upwardly to find a variant for which the reputation server may have information”; Figure 3, 310 “determine variants”)  and use the modification to perform a second query (Cohen, ¶90 “If the local data does exist in block 316, the data are current in block 318, and the category data are included in block 320, the category data may be analyzed in block 322 to establish the best known data”; Figure 3, see 316-322 performing the query using the variant) that is different from the first query (Cohen, ¶92 “If one of the conditions of blocks 316, 318, or 320 is not true, the process may return to block 314 to analyze another variant URL in block 324”; ¶112 “the current variant being analyzed may be selected in block 514.  The variant selected in block 514 may be the variant transmitted to a reputation server in block 330 of embodiment 300”); and
based at least in part on a category received as the result of a second query (Cohen, ¶26 “the URL reputation server may determine a classification for a given URL”):
updating the temporary cache entry, at least in part by:
associating the received category with the URL in the cache (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”), and
…
enforcing a policy with respect to the request to access the received first URL (Cohen, ¶26 “a set of policies may permit deny access to certain URLs based on the URL classification”).  
Cohen does not explicitly teach determining that a representation of the received URL is not present in a cache and in response insert a temporary entry into the cache wherein the temporary entry indicates that a categorization of the URL is being resolved, and wherein any additional requests received for access to the URL will be queued pending a resolution of the URL’s categorization;… removing the temporary entry that indicates that the categorization of the URL is being resolved.
Bain teaches determining that a representation of the received … is not present in a cache (Bain, Column 15, lines 55 “if the request is due to a cache miss”) and in response insert a temporary entry into the cache (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”) wherein the temporary entry indicates that a categorization of the URL is being resolved (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can , and wherein any additional requests received for access to the URL will be queued as until the cache fill is completed any subsequent requests for the same data will also result in a miss and will be added to the queue (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line.  If the request is due to a cache miss, the task that caused the miss will be blocked and its Cache Blocked bit will be set”) pending a resolution of the … categorization (Bain, Column 15, lines 60-62 “When any cache request is filled, the queue becomes available and all tasks that were blocked waiting for a slot will be unblocked”);… removing the temporary entry that indicates that the categorization of the URL is being resolved (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the cache taught by Cohen to implement the cache queue taught by Bain as it yields the predictable results of reducing the effects of a cache stampede.  Such smart caches are known in the art for addressing the issue (known as a cache stampede) encountered when multiple cache misses occur simultaneously.

With regard to claim 20 Cohen teaches A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions as computer readable storage media having instructions (Cohen, ¶18) for: 
receiving, from a client device as the client (Cohen, ¶25 “the client may request reputations for a specific URL), a request to access a first uniform resource locator (URL) as the specific URL (Cohen, Id; Figure 3, 302 “receive URL”); 
determine that a representation of the received URL is not present in a cache (Cohen, ¶80 “when the URL is not found in the cached reputation database”) and in response insert a temporary entry into the cache (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”), … and
matching at least a portion of a representation the received URL as the signature of the URL (Cohen, ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”) against a bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 304; ¶82); 
in response to receiving an "accept" as a result of the match against the bloom filter (Cohen, Figure 3, 304; ¶82 “if the URL is in the cached database”) please note that the “accept” response has been interpreted in view of Paragraphs [0027 and [0028] of the original specification which highlights that the URL is present in the database, is performing a first query using the matched portion as querying the cache for the data values for the URL (Cohen, ¶82; Figure 3, 306 and 308);
determine that a false positive response (Cohen, ¶35 “the probabilistic set membership mechanism may result in false positive results”), incorrectly indicating that a database associated with the bloom filter includes a categorization for the URL (Cohen, ¶35 “A false positive result may be a finding that the URL is present in the If the URL is not in the database in block 304 or not current in block 306”; Figure 3, 304 and 306 see the “No” arrow), is returned by the bloom filter (Cohen, ¶80 “when the URL or a variant of the URL is possibly available from the reputation server”), and in response to determining that the false positive response is returned (Cohen, ¶80 “when the URL … is possibly available from the reputation server”; ¶86 “If the URL is not in the database in block 304 or not current in block 306, the reputation client may evaluate the URL to determine a classification from the available data, and may perform a query to the reputation server if data are available or no data are found in the database” [emphasis added]; ¶92 “If one of the condition blocks 316, 318, or 320 is not true, the process may return to block 314 to analyze another variant URL in block 324”): determine a modification to make to the first query (Cohen, ¶1113 “traverse the tree of URLs upwardly to find a variant for which the reputation server may have information”; Figure 3, 310 “determine variants”)  and use the modification to perform a second query (Cohen, ¶90 “If the local data does exist in block 316, the data are current in block 318, and the category data are included in block 320, the category data may be analyzed in block 322 to establish the best known data”; Figure 3, see 316-322 performing the query using the variant) that is different from the first query (Cohen, ¶92 “If one of the conditions of blocks 316, 318, or 320 is not true, the process may return to block 314 to analyze another variant URL in block 324”; ¶112 “the current variant being analyzed may be selected in block 514.  The variant selected in block 514 may be the variant transmitted to a reputation server in block 330 of embodiment 300”); and
based at least in part on a category received as a result of the second query (Cohen, ¶26 “the URL reputation server may determine a classification for a given URL”):
updating the temporary cache entry, at least in part by:
associating the received category with the URL in the cache (Cohen, ¶80 “a query may be made to the server to fetch the classification and populate the cached reputation database”), and …
 enforcing a policy with respect to the request to access the received first URL (Cohen, ¶26 “a set of policies may permit deny access to certain URLs based on the URL classification”).  
Cohen does not explicitly teach determining that a representation of the received URL is not present in a cache and in response insert a temporary entry into the cache wherein the temporary entry indicates that a categorization of the URL is being resolved, and wherein any additional requests received for access to the URL will be queued pending a resolution of the URL’s categorization;… removing the temporary entry that indicates that the categorization of the URL is being resolved.
Bain teaches determining that a representation of the received … is not present in a cache (Bain, Column 15, lines 55 “if the request is due to a cache miss”) and in response insert a temporary entry into the cache (Bain, Column 15, lines 56 “the task that caused the miss will be blocked and its Cache Blocked bit will be set”) wherein the temporary entry indicates that a categorization of the URL is being resolved (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line”), and wherein any additional requests received for access to the URL will be queued as until the cache fill is completed any subsequent requests for the same data will also result in a miss and will be added to the queue (Bain, Column 15, lines 53-54 “This queue is three deep and each entry can hold a request to fill a cache line.  If the request is due to a cache miss, the task that caused the miss will be blocked and its Cache Blocked bit will be set”) pending a resolution of the … categorization (Bain, Column 15, lines 60-62 “When any cache request is filled, the queue becomes available and all tasks that were blocked waiting for a slot will be unblocked”);… removing the temporary entry that indicates that the categorization of the URL is being resolved (Bain, Column 15, lines 56-57 “When the cache request is completed the task will be unblocked”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the cache taught by Cohen to implement the cache queue taught by Bain as it yields the predictable results of reducing the effects of a cache stampede.  Such smart caches are known in the art for addressing the issue (known as a cache stampede) encountered when multiple cache misses occur simultaneously.

With regard to claim 22 the proposed combination further teaches wherein the second query is performed against a cache as querying the cache for the data values for the URL (Cohen, ¶82; Figure 3, 306 and 308; ¶25 “The client may maintain a cached reputation database that may include information from which the client may determine if the server has information about a specific URL”; Figure 1, 128; ¶43, 45) that is associated with a database (Cohen, ¶86 “perform a query to the reputation server if data are available or no data are found in the database”; Figure 1, 150) associated with the bloom filter (Cohen, ¶112 “the signature may be compared to the probabilistic set membership key”; Figure 5, 508) to check to see if the URL is in the Database (Cohen, Figure 3, 304; ¶82).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 13, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen in view of Bain and Mitzenmacher [2003/0005036].

With regard to claims 8 and 24 the Cohen further teaches wherein at least one of the first query and the second query includes an … hash of a representation of at least a portion of the first URL (Cohen, ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”).  The proposed combination does not explicitly teach that the hash function used by the bloom filter includes a MD5 Hash.  Mitzenmacher teaches an MD5 hash …as use of an MD5 hash function to generate the bloom filter hash (Mitzenmacher, ¶52).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was made to have implemented the hash function taught by the proposed combination using a MD5 hash function as taught by 
  
With regard to claims 13 and 26 the Cohen further teaches wherein the transformation includes an … hash (Cohen, ¶111 “the URL may be processed by one, two, or more hash functions to generate a signature that is used in the bloom filter”).  The proposed combination does not explicitly teach that the hash function used by the bloom filter includes a MD5 Hash.  Mitzenmacher teaches an MD5 hash …as use of an MD5 hash function to generate the bloom filter hash (Mitzenmacher, ¶52).  It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was made to have implemented the hash function taught by the proposed combination using a MD5 hash function as taught by Mitzenmacher as it is well known a suitable has function for bloom filters (Mitzenmacher, ¶52).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zaitsev [Cache Miss Storm] describes what a cache miss storm is, and how to use a smarter cache to avoid it where you can put special values in the cache to reflect it is being updated right now so you’re better waiting rather than starting populating it (See Use Smarter Cache section of article).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2158